DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 include the limitation “recommended courses of action based on the identification of the abnormal conditions”. However there is a lack of antecedent basis for “the abnormal conditions” as the claim(s) previously describe one or more abnormal conditions.  It is unclear whether applicant intends to reference the one or more abnormal conditions, or further limit the one or more abnormal conditions to be multiple of abnormal conditions.  For examining purposes, this limitation is interpreted as stating “recommended courses of action based on the identification of the one or more abnormal conditions”.
claims 2-9 and 11-16 depend from claims 1 or 10 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helenius (US 2017/0057788 A1).
Claims 1, 10 and 17: Helenius discloses a health monitoring system, a method of health monitoring of a component/tension member (rope 1) of an elevator system, and an elevator system shown in Fig. 4 to comprise a hoistway (H), an elevator car (2) movable along the hoistway, and a tension member operably connected to the elevator car to move the elevator car along the hoistway.  The health monitoring system includes condition monitoring equipment (6) including one or more detectors (6a) (page 4 ¶ [0057]) described as an image sensing device (camera) configured to capture images of the component/tension member (page 5 ¶ [0074]).  An analytic system is operably connected to the one or more image sensing devices, and is configured to identify an abnormal condition (damage) of the component/tension member from analysis of the captured image (page 1 ¶ [0006]), and a warning system produces one or more recommended courses of action (indication that service is needed, further inspecting by a service person, replacing the rope) (page 4 ¶ [0060]-[0066]) based on the identification of the abnormal condition (page 1 ¶ [0006]).
Claims 2 and 11: Helenius discloses a health monitoring system and an elevator system where the one or more image sensing devices is a camera, as stated above.  Therefore the one or more image sensing devices capture one or more of still or video images, as is recognized in the art.
Claims 3 and 12: Helenius discloses a health monitoring system and an elevator system where the one or more image sensing devices are included in condition monitoring equipment (6), as stated above.  The condition monitoring equipment is shown in Figs. 1 and 4 to be disposed at a sheave (crowned rope wheel 5) of the elevator system.
Claim 5: Helenius discloses a health monitoring system where the component is a tension member (rope) of the elevator system, as stated above.
Claims 6 and 13: Helenius discloses a health monitoring system and an elevator system as stated above, where the abnormal condition includes cracks (discontinuities in thickness or width direction of the rope) (page 4 ¶ [0056]).
Claims 7 and 15: Helenius discloses a health monitoring system and an elevator system as stated above, where the analytic system is configured to identify a tension member location of the abnormal condition (page 4 ¶ [0059]).
Claim 18: Helenius discloses a method as stated above, where the one or more courses of action include an onsite visual inspection by a service person of the tension member (page 4 ¶ [0060]-[0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helenius (US 2017/0057788 A1) in view of Nakazawa et al. (US 2021/0188597 A1).
Claims 4, 14 and 20: Helenius discloses a health monitoring system, an elevator system and a method as stated above, but fails to disclose the analytic system to utilize one or more of a convolutional neural network or a recurrent neural network in identifying the abnormal condition.
However Nakazawa et al. teaches a health monitoring system, a method of health monitoring of a component/tension member of an elevator system, and an elevator system, where an analytic system identifies an abnormal condition based on sensed vibrations (page 1 ¶ [0007]), by using a neural network (page 8 ¶ [0114]).  The neural network would either correspond to a convolutional neural network or a recurrent neural network, as is recognized in the art.
Given the teachings of Nakazawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring system, an elevator system and a method disclosed in Helenius with providing the analytic system to utilize one or more of a convolutional neural network or a recurrent neural network in identifying the abnormal condition.  Doing so would allow a trend to be arithmetically determined of the health of the component/tension member via a learning function, as taught in Nakazawa et al. (page 8 ¶ [0114]).  
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Helenius (US 2017/0057788 A1) in view of Mahadevappa et al. (US 2020/0118259 A1).
Claims 8 and 16: Helenius discloses a health monitoring system and an elevator system where tension member location is obtained, as stated above.  This reference fails to disclose the tension member location to be obtained via communication between the analytic system and an elevator system control system.
However Mahadevappa et al. teaches a health monitoring system and elevator system, where a tension member location (location of a length of rope that has been dispensed) is obtained via communication between an analytic system and an elevator system control system (hoist or rope dispensing system) (page 3 ¶ [0044]).
Given the teachings of Mahadevappa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring system and elevator system disclosed in Helenius with providing the tension member location to be obtained via communication between the analytic system and an elevator system control system.  Doing so would prevent a stop in operation since the tension member location could be stored in the elevator system control system so that the tension member could still be temporarily operated in a range not exceeding the tension member location.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Helenius (US 2017/0057788 A1) in view of Mustonen et al. (US 11,043,048 B2).
Claim 9: Helenius discloses a health monitoring system as stated above, but fails to disclose the image sensing device to be connected to the analytic system via a cloud.
However Mustonen et al. teaches a health monitoring system for an elevator system, where sensed data is communicated to an analytic system via a cloud (column 10 lines 1-4).  Therefore a sensing device would be connected connected to the analytic system via a cloud.
Given the teachings of Mustonen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the health monitoring system disclosed in Helenius with providing the image sensing device to be connected to the analytic system via a cloud.  Doing so would allow a “considerable amount of data [to] be collected … and analyzed” thereby allowing “need for component replace [to be] forecasted and corresponding maintenance actions [to be] scheduled already before any component failures, which might stop elevator operation” as taught in Mustonen et al. (column 10 lines 1-8).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Helenius (US 2017/0057788 A1) in view of Dou (US 10,859,372 B2).
Claim 19: Helenius discloses a method as stated above, but fails to disclose results of the visual inspection to be fed back to the analytic system and to the warning system to improve the accuracy thereof.
However Dou teaches a method of health monitoring a tension member of an elevator system, where a detection device is communicatively connected to an analytic system and a warning system (alarm controller), allowing central data to be fed back (column 7 lines 20-25).  Such feeding back of information would provide for improved accuracy.
Given the teachings of Dou, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Helenius with providing results of the visual inspection to be fed back to the analytic system and to the warning system to improve the accuracy thereof.  Doing so would allow the visual inspection results to be stored, thereby allowing probability analysis of future abnormal conditions based on the stored historical data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             August 13, 2022